Citation Nr: 1505938	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  99-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to August 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified via video-conference before a Veterans Law Judge (VLJ) in an August 2008 hearing.  A transcript of that hearing (Transcript) is associated with the claims file.  In July 2014, the Veteran was informed that the VLJ who conducted the hearing was no longer employed by the Board, and he was afforded the opportunity to testify before an additional VLJ.  In an August 2014 statement, the Veteran's representative indicated that the Veteran did not wish to participate in an additional Board hearing.

The issue of entitlement to TDIU was remanded by the Board in November 2012 for additional development.  The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior remand, the Veteran contends that he is unable to work due to his service-connected disabilities, which include lumbar strain, rated at 40 percent, and tinnitus, rated at 10 percent.  He stated in a March 2003 document that his back condition results in muscle spasms that are so severe that he cannot work.  The Veteran also asserted that a bilateral leg disorder, which he claimed was associated with his back disability, further impaired his ability to work.  The Board notes, however, that service connection for a bilateral leg disability was denied by the RO, most recently, in December 2014.  The Veteran also has a number of other disabilities which are also not service connected, including knee disabilities.

A total disability rating may be assigned where the disabled person is unable to secure and follow a substantially-gainful occupation as the result of service-connected disabilities.  See 38 C.F.R. § 4.16 (2014).  In such cases, and where certain percentages have been met as to the service-connected disabilities, the rating can be assigned on a schedular basis.  See 38 C.F.R. § 4.16(a).  Where those percentages are not met, as in this case, and the appellant is unable to secure and follow a substantially-gainful occupation due by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  See 38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In November 2012, a review of the claims file failed to yield sufficient evidence for the Board to make this determination.  An April 2007 report of medical examination included the statement that the Veteran had been unable to work since 1989, and that he had stopped working due to worker's compensation injuries.  

The Veteran testified during his August 2008 Board hearing that he has not been able to work because of his back condition.  Specifically, he contended that he experienced muscle spasms which rendered him incapacitated from a week to a month at a time, 6-7 times per year.  See Transcript, p. 16.  He also indicated that, when sedentary, the medicine he took for back pain made him fall asleep.  See Transcript, p. 19.  

A June 2009 examination report indicated that the reason for unemployment was a 1988 work-related knee injury.  Following the Board's November 2012 remand, a new VA examination was provided in December 2012.  Following the consideration of the Veteran's service medical records, private medical records, VA medical records, and a physical examination, the examiner determined that there were no objective findings to support the Veteran's contention that he is unable to follow a substantially-gainful occupation.  It was noted that the degenerative arthritis of the lumbosacral spine would, more likely than not, limit the Veteran to sedentary, non-ambulatory employment.  It was explained that the Veteran was limited to sedentary employment because the degenerative arthritis in his back interfered with his ambulation and standing for prolonged periods of time.  

In an April 2014 response, the Veteran's representative argued that the VA examination, and the resulting opinion, were inadequate.  She argued that the examiner failed to take into account the Veteran's lay statements, to include the fact that his medication put him to sleep when he was sitting, and that he was in constant pain.  The Board also points to the Veteran's testimony, which indicated that he was incapacitated for extended periods of time, several times per year, due to spasms in his lower back.  The Veteran's representative also argued that the examiner failed to provide a rationale for the opinion provided, namely that the Veteran was capable of sedentary employment.  

While the examiner generally provided a well-reasoned opinion as to the issue of standing/ambulatory professions, the Board will acquiesce to the request of the Veteran's representative to seek further inquiry into the question of the Veteran's fitness for sedentary employment, service connected disabilities notwithstanding.

As such, the evidence of record does not provides sufficient findings or rationale so as to determine whether the Veteran's service-connected lower back disability, excluding the Veteran's purported neurologic manifestations, renders him unable to secure and follow a substantially gainful occupation.  Because there is insufficient medical evidence of record to determine if TDIU is warranted in this instance, the issue must be once again remanded in order for VA to provide an additional examination.  While a supplemental opinion could also be obtained, the Board has determined that, since the most recent examination was conducted in 2012, a new TDIU examination should be conducted.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to assess the functional limitation caused by the Veteran's service connected disabilities.  The VA claims file should be made available to the examiner, and a complete rationale should be provided for any opinion expressed. 

The RO should inform the examiner as to all disabilities for which service connection has been established, namely tinnitus and a low back disability, to exclude a reported neurological disorder of the left and right leg.  

The examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially-gainful occupation due to his service-connected disabilities.  The examiner must offer this opinion without regard to any impairment caused by non-service-connected disabilities.  In so doing, the examiner should identify any functional impairment from the Veteran's back disability and tinnitus which would impact his ability to work.

The examiner should discuss the Veteran's lay statements, to include his allegation that he is incapacitated for long periods of time due to muscle spasms in his low back, several times per year, and that his back medication causes him to fall asleep when sedentary.  

2.  Then readjudicate the appeal.  If the evidence demonstrates that the Veteran is unable to secure and follow a substantially-gainful occupation by reason of service-connected disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met for a period of time on appeal, the RO should refer the matter to the Director, Compensation and Pension Service for consideration of an extraschedular TDIU for such period.  

Otherwise, readjudicate the issue of entitlement to TDIU.  To the extent that TDIU is not granted for any period on appeal, the RO must provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond thereto, and then return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



